PER CURIAM.
Petitioner is the defendant in a wrongful death suit. He was prosecuted on criminal charges arising out of the same incident, but was granted a judgment of acquittal. He seeks a writ of certiorari from an order denying his motion for protective order based on his Fifth Amendment privilege against self-incrimination. Although he has already been prosecuted on criminal charges arising out of the same incident and granted a judgment of acquittal, he argues that he still has exposure to other criminal charges.
The petition states that it is being taken from two orders, one entered on June 23, 1998 and the other entered on July 16, 1998, and is timely as to both of those orders. The respondent points out; however, that the petitioner filed his first motion for protective order based on the privilege against self-incrimination on February 2, 1998, and that his motion was denied on March 5, 1998. The petition is therefore untimely. Bensonhurst Drywall, Inc. v. Ledesma, 583 So.2d 1094 (Fla. 4th DCA 1991)(petitioner cannot evade the time requirements for filing a petition for certiorari by filing a second motion addressed to the same issue determined by an earlier order).
We therefore dismiss the petition.
KLEIN, STEVENSON and TAYLOR, JJ., concur.